[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
After hearing, the court finds that both children, Alex, aged six, and Michael, aged three, suffer severe anxiety at the prospect of visitation with their father. Both boys have expressed fear that their father will kidnap them. The origin of these fears and anxieties is not known currently. Given the emotional state of the children, the court finds that it is not in their best interest to have unsupervised visitation with their father. The previous visitation orders are therefore vacated at this time.
The court orders that the father will have limited, supervised visitation as set forth in this decision. The father's visitation will be supervised by either John McGann at Catholic Family Services in Ansonia or Thomaston Counseling Associates in Thomaston, as the parties may choose. Visitation shall occur at least weekly at the supervisor's office for such period of time and on such terms as the supervisor determines. The defendant shall be responsible for the cost of the supervised visitation. It is the court's hope and expectation that the children will become more comfortable with visitation with their father, at which point visitation can be increased and ultimately, can occur without supervision.
The father can continue to have telephone contact with the children in the manner and on the terms previously ordered by the court.
The case is continued to April 12, 1999 for monitoring of visitation.
VERTEFEUILLE, J.